Exhibit 10.11

August 25, 2003

Dr. Larry Smith

Dear Dr. Smith:

On behalf of Dr. David Kaslow, CSO, I am pleased to confirm our offer and your
acceptance of the Executive Director Vaccinology position at Vical. The
information below confirms the salient points of the offer.

 

Title:

   Executive Director Vaccinology

Reporting To:

   David Kaslow, M.D.

Salary Rate:

   $157,500 annually

Hiring Bonus:

   $16,000.00 to be paid within 30 days of employment

Start Date:

   TBD

Additionally, subject to approval by the Stock Plan Committee of the Board, you
will receive stock options exercisable for 18,000 shares of Vical common stock.
These options will have an exercise price equal to the fair market value of the
stock on the date granted, and will be subject to other specific terms and
conditions set forth in both the Stock Incentive Plan of Vical Incorporated and
the Stock Option Agreement between you and the company. These will be provided
to you following approval of your stock option grant.

In addition to your base salary, hiring bonus and stock options, you will be
eligible for an annual bonus, in the range of 10% to 25%, based upon meeting
performance expectations, to be initially reviewed in March of 2004.

I have enclosed an updated “Benefits Summary” which describes the benefits Vical
currently offers to its employees. The effective date of group medical/dental
coverage is the first of the month following your date of hire. Also attached is
information pertaining to your relocation, including a description of relocation
costs that are subject to reimbursement by Vical.

This offer is also contingent upon a background check and drug screen. A
positive test will result in resention of the offer. Please contact HR at
858-646-1142 to set up the process. Alternatively, you can contact Labcorp at
800.833.3984 to locate the office nearest your home. Please fill out the
attached Investigative Consumer Report and return it to Vical HR. The HR fax
number is 858.646.1154.

Should you voluntarily terminate your employment with Vical, or should Vical
terminate your employment for Cause (as defined below), in either case within
twenty-four months after your date of hire, you will be obligated to repay to
Vical both (1) the relocation costs reimbursed by Vical and (2) your hiring
bonus as described above, in each case pro-rated over such twenty-four month
period. For example, if you voluntarily terminate your employment, or if Vical
terminates your employment for Cause, on the 12 month anniversary of your date
of hire, you will be obligated to repay 50% of the relocation costs reimbursed
by Vical and 50% of your hiring bonus. Notwithstanding the foregoing, Vical may
elect not to



--------------------------------------------------------------------------------

enforce your repayment obligation if its Board of Directors determines, in its
sole and exclusive judgment and discretion, that the repayment obligation
violates the Sarbanes-Oxley Act of 2002 or other applicable law or regulation.
Your signature and return of this document verifies your acceptance of these
conditions.

“Cause” means the occurrence of any of the following: (1) your conviction of any
felony or any crime involving fraud or dishonesty which has a material adverse
effect on Vical, (2) your participation (whether by affirmative act or omission)
in a fraud, act of dishonesty or other act of misconduct against Vical or any
employee or agent of Vical, (3) your breach of any material term of any contract
between you and Vical which has a material adverse effect on Vical, (4) your
repeated violation of any material policy of Vical which has a material adverse
effect on Vical and (5) conduct by you which, based upon a good faith and
reasonable factual investigation, demonstrates your gross unfitness to serve.
Notwithstanding the foregoing, your death or disability shall not constitute
Cause as set forth herein. The determination that a termination is for Cause
shall be made by Vical’s Board of Directors in its sole and exclusive judgment
and discretion.

This offer is contingent upon (1) the execution of the Company’s standard form
of Employee Proprietary Information and Inventions Agreement (see attachment)
and (2) satisfying the requirements of the Immigration Control and Reform Act.
The latter issue can be accomplished by presenting a document or documents that
establish identity and eligibility for employment within three days of
commencing employment. A copy of the INS (Employment Eligibility Verification)
form is attached. If you have any questions with regard to documents appropriate
for these purposes, please contact me.

Your employment with Vical is “at-will”. In other words, either you or Vical can
terminate your employment at any time for any reason, with or without cause and
with or without notice. This term of employment is not subject to change or
modification of any kind except if in writing and signed by you and the
President & CEO of Vical.

Please note that this offer supersedes any prior agreements, representations or
promises of any kind, whether written, oral, express or implied, between the
parties hereto with respect to the subject matters herein. It constitutes the
full, complete and exclusive agreement between you and Vical with respect to the
subject matters herein.

Larry, we are pleased that you will join us in this rewarding endeavor. I know
that David Kaslow and the entire Clinical Research organization look forward to
working with you. If you have questions, please feel free to contact me at
585.464.1104.

Sincerely,

Vicki Hewlett

Human Resource Director



--------------------------------------------------------------------------------

Upon acceptance of this offer, please sign one copy of this letter and one copy
of the Employee Proprietary Information and Inventions Agreement and return them
to me at Vical.

This offer of employment is accepted and agreed to:

 

/S/    DR. LARRY SMITH

Dr. Larry Smith

     

8/28/03

Date

  

 

Attachments:    Vical Relocation Package Guidelines    Vical Benefits Summary   
Employee’s Proprietary Information and Inventions Agreement    Employment
Eligibility Verification